DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered. 
This action is in response to the papers filed on February 26, 2021.  Applicants’ arguments and amendments to the claims filed February 26, 2021 have been entered.  Claim 9 have been amended, claims 10 and 13 have been cancelled, and no claims have been newly added.  Claims 1-9, 11-12, and 14-16 are pending.  Claims 1-8 and 16 stand withdrawn.  Claims 9, 11-12, and 14-15 are under current examination.
Priority
	Acknowledgment is made of applicant's claim for priority to the filing dates of PCT Patent Application Serial No. CN2016/083752 filed on May 27, 2016 is acknowledged.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9, 11-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites wherein b is an average number greater than 0 to 30, and the claim also recites wherein the foam control agent comprises greater than 20wt% BO based on a total weight of the polyether foam control.  As embodiments exist based upon the language of the claim wherein a is 30 and b is 1, this would result in the foam control agent that could not be  greater than 20wt% BO based on a total weight. The claim(s) are considered indefinite because satisfying one set of ranges would not meet the limitation of the other recited range in the instant claim.  Claims 11-12, and 14-15 are included in the rejection as they depend directly or indirectly from rejected claim 9.

Response and Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	Claim 9, 11-12, and 14-15 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Lindner (Pub. No.: WO 2015/023434; Pub. Date: Feb. 19, 2015) for reasons of record.

Regarding claim 9, Lindner discloses an adjuvants for agrochemical active formulation (abstract) comprising 

    PNG
    media_image1.png
    115
    495
    media_image1.png
    Greyscale
(page 11 lines 8-10), wherein R3 is a straight or branched chain having from 4 to 40 carbons, AO can be one type or multiple different types of oxyalkylene group(s), including oxypropylene, oxyethylene, oxybutylene, wherein X is from 1 to 30   (page 11 lines 10-25), this reads on the instantly claimed(AO)a and (BO)b wherein AO is propylene oxide or ethylene oxide remnant  and BO is the 1,2 butylene oxide remnant, wherein the composition comprises a biocide  including pesticides  (page 20 lines 9-15), and water (page 16, lines 20-22), wherein the adjuvant  can be used in the concentrations including 1, 3, and 5% , wherein in the cases of a co-adjuvant the ratio is from 0.1 to about 1:1 (page 17, lines 15-25), which overlaps the instantly claimed range and wherein the pesticide is from 10-60 wt% (page 25 lines 15-17).


Regarding claim 11, Lindner discloses wherein the pesticide is glyphosate (page 25 lines 15-17).
Regarding claim 12, Lindner discloses wherein the adjuvant  can be used in the concentrations including 1, 3, and 5% , wherein I in cases of a co-adjuvant the ratio is from 0.1 to about 1:1 (page 17, lines 15-25), which overlaps the instantly claimed range.

Regarding claim 14, Lindner discloses wherein the formulation is a soluble liquid (page 16, line 9).

Regarding claim 15, Lindner discloses wherein the formulation does not undergo separation under any storage (page 31 lines 10-11), which meets the instant limitation of stable in the range of 0 to about 60 °C.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the adjuvant of Structure II, a pesticide, and water into an agrochemical active formulation as disclosed by Lindner, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Lindner had already disclosed an agrochemical active formation comprising the adjuvant of Structure II, pesticide, and water.  It would have only required routine experimentation to modify the composition of Lindner for a agrochemical active formation comprising the adjuvant of Structure II, pesticide, and water as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 

	Applicants’ argument have been fully considered, but not found persuasive.  With respect to the newly added limitation of wherein the polvether foam control agent comprises greater than 20 wt% BO based on a total weight of the polvether foam control agent, the instant claims allows for (AO)a to have an a equal to 0.  Therefore, in embodiments wherein a is 0 and all of the (AO) component of Lindner is oxybutylene with up to 30 repeating units, and R3 is a small carbon chain, the BO would be greater than 20wt% based on the total weight of the foam control agent.  Additionally, Lindner discloses wherein the RO comprises 2 different groups the X value of each of the oxyalkylene groups will be between1 to 30 (Lindner page 11 line 20 through page 12 line 5).  This would include embodiments wherein the instantly claimed (BO)b is greater than 20% of the polyether foam control agent.  Finally, Lindner discloses adjusting the (AO)x groups in order to lower the viscosity of the formulation (page 11 lines 27-28).  As such the instantly claimed 20 wt% BO would be a result effective variable and would have been prima facie obvious at the time of filing to manipulate the wt percentage of each alkyl oxide to achieve a desired viscosity for the formulation.

	With respect to Applicant’s argument of Lindner preferring ethylene oxide or oxypropylene, this has been fully considered, but not found persuasive as the disclosure of Lindner is not limited to preferred embodiments.  
With respect to Applicant’s argument that the combination of PO/BO has a better defoaming properties as compared to EO/PO, the measuring of a property does not overcome a prima facie obviousness rejection.  In order to overcome the prima facie obviousness rejection, Applicant needs to provide evidence that the results are indeed unexpected by providing evidence of greater than expected results or evidence of an unexpected property.  The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance.  Additionally, a showing of unexpected results must be commensurate in scope with the invention as claimed.  The instant claims are open ended and broader than the specific formulations disclosed in the specification as filed.
	Thus, the rejection is maintained for reason of record and foregoing discussion.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617